DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to application filed 3/10/20.  Claims 1-20 are pending.  


Information Disclosure Statement
Information disclosure statement dated 3/12/20 has been acknowledged and considered.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-7 are drawn to a system for predicting availability for at least one portable machine, which is within the four statutory categories (i.e. machine).  Claims 8-14 are drawn to a method for predicting availability for at least one portable machine, which is within the four statutory categories (i.e. process).   Claims 15-20 are drawn to a tangible and non-transitory computer-readable medium for predicting availability for at least one portable machine, which is within the four statutory categories (i.e. article of manufacture).    

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
A system comprising:
 a plurality of imaging devices, each imaging device being associated with a known location; 
memory having programming instructions stored thereon; 
and one or more processors having programming instructions which when executed to cause the one or more processors to 
receive images from at least one imaging device, 
recognize in the received images of the at least one imaging device at least one portable machine,
 determine a location the portable machine based in part on the location of the at least one imaging device; 
and predict current availability of the at least one portable machine based on the received images, detected features of the recognized at least one portable machine, and at least one object in a scene of the received image.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because determining a location of the portable machine based on the location of the imaging device and predicting current availability of the portable machine based on the received information are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or by pen and paper.  A mental process that could practically be performed in the human mind or by pen and paper falls into one category of abstract idea. (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  That is other than reciting a “processor”; and “memory having program instructions” language, nothing precludes the steps from practically being performed mentally in one’s head or by pen and paper.  For instance, a user could determine in his or her mind the location of the portable machine based on the received information of the location of the imaging device.  Furthermore the user could then determine in his or her mind the current availability of the portable machine based on the received images, detected features of the portable machine recognized, and one object in a scene of the received image.  

	Independent claims 8 and 15 recite similar limitations as claim 1 and are directed to the same abstract concept.  

Furthermore, dependent claims 5-6, 12-13, and 19-20 further define the at least one abstract idea of predicting availability of the portable machine (and thus fail to make the abstract idea any less abstract). 

In relation to claims 2, 9, and 16 these claims specify: tracking an amount of time a machine is in the boundary; and determining the amount of time that exceeds a threshold.  These are mental processes as they are evaluations that can, at the currently claimed high level of generality, be practically performed in the human mind.

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system comprising:
 a plurality of imaging devices, each imaging device being associated with a known location; 
memory having programming instructions stored thereon; 
and one or more processors having programming instructions which when executed to cause the one or more processors to receive images from at least one imaging device, recognize in the received images of the at least one imaging device at least one portable machine, determine a location the portable machine based in part on the location of the at least one imaging device; and predict current availability of the at least one portable machine based on the received images, detected features of the recognized at least one portable machine, and at least one object in a scene of the received image.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.  The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
add insignificant extrasolution activity to the abstract idea
receiving images from at least one imaging device, recognizing in the received images of the at least one imaging device at least one portable machine amount to mere data gathering
amount to mere instructions to apply an exception 
the recitations performing the functions by a  memory having programming instructions stored thereon; and one or more processors having programming instructions which when executed to cause the one or more processors to perform certain functions amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraph [0031] of the present Specification, see MPEP 2106.05(f)
generally link the abstract idea to a particular technological environment or field of use – for example, the recitations of an imaging device merely limits the abstract idea of imaging devices, see MPEP 2106.05(h))
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 1 and analogous independent claims 8 and 15 do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:

Claims 3-5, 10-12, 17-10: These claims recite limitations directed to further describing identifying a virtual boundary and recognizing an image; and generating a display which therefore merely represent insignificant extra-solution (data gathering and data output) activity (see MPEP § 2106.05(g)).

Claims 6, 13, 20: These claims recite querying the patient monitoring system for operational data in response to recognizing the wireless transmission unit which thus amounts to reciting the idea of a solution (i.e. claim fails to recite details of how a solution to a problem is accomplished) or outcome (see MPEP § 2106.05(f)).

Claims 7 and 14: These claims specify that the portable machine is a hospital asset which thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).

Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
Specifically, for the receiving and recognizing steps that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. 
The background does not provide any indication that the network appliance is anything other than a generic, off-the-shelf computer component and there is no indication that the combination of steps collect the data in an unconventional way to provide an inventive concept.  
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature: paragraphs [0031] and [0035] of the Specification discloses that the current invention embodiments may include a plurality of different types of general purpose computing systems, none of which, even when programmed to perform the limitations of the current invention, may properly be deemed a “particular machine” for the purposes of subject matter eligibility) performing generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. recognizing and receiving data) and conventional activities previously known to the pertinent industry (i.e. healthcare). 
 Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP § 2106.05(g) and MPEP 2106.05(d)(II),:
Receiving or transmitting data over a network, e.g., using the Internet to gather data, see Intellectual Ventures v. Symantec – similarly, the current invention receives and recognizes the data, and transmits the data over a network, see para. [0034] of the Specification.  

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

Therefore, claims 1-20 are ineligible under 35 USC §101.


Subject Matter free from Prior Art
	
Claims 1-20 reach subject matter free from prior art.  

The closest domestic prior art of Gonzalez (2019/0371458) teaches a real-time health care inventory imaging and tracking intelligence system.  Gonzalez para. [0065] teaches   an image sensor capturing images of inventory items stored within a furniture unit to which at least a portion of the imaging and tracking device is coupled.  Gonzalez teaches the processor processes the images captured using the image sensor to detect a physical retrieval of one of the inventory items from the furniture unit and to generate a signal including data associated with the retrieved inventory item.  The retrieval of the inventory item can be detected using enumerations for the first and second image data.  Therefore Gonzalez teaches predicting current availability of an item based on received images.  Gonzalez does not expressly teach: determining a location the portable machine based in part on the location of the at least one imaging device; and predicting current availability of the at least one portable machine based on the received images, detected features of the recognized at least one portable machine, and at least one object in a scene of the received image.


Hook (WO-2011020505-A1), the closest foreign reference of record, teaches a tracking system for locating and tracking an object in a surgical environment, including a tracking sensor; and a medical navigation system processing tracking data from the tracking system and image data of the object.  Hook does not expressly teach: determining a location the portable machine based in part on the location of the at least one imaging device; and predicting current availability of the at least one portable machine based on the received images, detected features of the recognized at least one portable machine, and at least one object in a scene of the received image.


Darwish (Darwish et. Al. “The impact of the hybrid platform of internet of things and cloud computing on healthcare systems: opportunities, challenges, and open problems.”  Journal of Ambient Intelligence and Humanized Computing. volume 10, pages 4151–4166 (2019)) teaches tracking assets is most frequently applied to continuous inventory location tracking (for example for maintenance, availability when needed and monitoring of use), and materials are tracking to prevent left-ins during surgery, such as specimen and blood products.  Darwish does not expressly teach: determining a location the portable machine based in part on the location of the at least one imaging device; and predicting current availability of the at least one portable machine based on the received images, detected features of the recognized at least one portable machine, and at least one object in a scene of the received image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        1/1/22